Opinión disidente emitida por la
Juez Asociada Señora Ro-dríguez Rodríguez.
She seems to be more than one person. A dual personality? Sybil and Peggy, totally different form each other.
—Flora Rheta Schreiber, Sybil: The Classic True Story of a Woman Possessed by Sixteen Personalities
Es al final de cada cuatrienio, cuando estamos inmersos en el proceso electoral, que se sienten con mayor intensidad los efectos nocivos del flujo de la marea. Es en estos momen-tos cuando se hace evidente la veracidad de la admonición de don Ramón de Campoamor: “nada es verdad ni mentira, todo es según el color del cristal con que se mira”.
Nuevamente, una exigua mayoría del Tribunal, “[a] sólo horas de comenzar el evento que cada cuatrienio marca nuestro renovado compromiso democrático, [...] arroja som-bras sobre su legitimidad [...] Mundo Ríos v. CEE et al., 187 DPR 200, 213 (2012) (Rodríguez Rodríguez, Op. disidente). Véase, además, Rivera Guerra v. CEE, 187 DPR 229 (2012).
I—i
La controversia ante nuestra consideración se suscitó durante el proceso de evaluación de un sinnúmero de soli-citudes de voto adelantado de electores con impedimentos de movilidad para las elecciones generales a celebrarse el *761martes 8 de noviembre de 2016. Véanse: Artículo 9.039(m) de la Ley Electoral del Estado Libre Asociado de Puerto Rico (Ley Electoral), 16 LPRAsec. 4179(m); Reglamento de Voto Ausente y Voto Adelantado de Primarias 2016 y Elec-ciones Generales 2016, Comisión Estatal de Elecciones, 25 de mayo de 2016; Manual de Procedimiento para el Voto Adelantado en el Colegio de Fácil Acceso en el Domicilio para las Elecciones Generales, Comisión Estatal de Elec-ciones, 11 de agosto de 2016. En esencia, en diversas Co-misiones Locales se impugnó la aprobación de cientos de solicitudes, aduciendo el incumplimiento con diversas dis-posiciones legales aplicables. Consecuentemente, los Comi-sionados Locales del Partido Popular Democrático, el Par-tido Nuevo Progresista y el Partido Independentista Puertorriqueño presentaron 19 apelaciones ante la Comi-sión Estatal de Elecciones (Comisión). Véase Informe de la Comisionada Especial de 1 de noviembre de 2016, pág. 2.
El 26 de octubre de 2016, a las 9:07 p. m., la Leda. Liza M. García Vélez, Presidenta de la Comisión, notificó la Re-solución Emendada CEE-RS-16-83 (Resolución Enmen-dada) mediante la cual dispuso de las referidas apelaciones concernientes a 788 electores. Inconforme con la determi-nación, el Comisionado Electoral del Partido Popular De-mocrático, Ledo. Guillermo San Antonio Acha (Comisio-nado Electoral del PPD) presentó, el 27 de octubre de 2016 a las 11:51 a. m., un recurso de revisión judicial ante el Tribunal de Primera Instancia. Posteriormente, el Comi-sionado Electoral del Partido Nuevo Progresista, Ledo. Aníbal Vega Borges (Comisionado Electoral del PNP o pe-ticionario) presentó, por su parte, un recurso de revisión judicial ante el foro primario el 27 de octubre de 2016 a las 12:57 p. m.(1)
Ahora bien, el 28 de octubre de 2016, el Comisionado Electoral del PNP presentó ante este Foro los escritos titu-*762lados Moción urgente en auxilio de jurisdicción y Recurso de certificación intrajurisdiccional. Mediante Resolución —notificada el mismo día— una mayoría de este Tribunal declaró “con lugar” ambas peticiones. A esos efectos, se or-denó la celebración de unas vistas evidenciarías, que se celebrarían durante los días 29 y 30 de octubre de 2016; se designó a la Hon. Aileen Navas Auger, juez superior, como Comisionada Especial a cargo de las vistas, y se ordenó a las partes que presentaran sus alegatos el 3 de noviembre de 2016.
El 29 de octubre de 2016, el Comisionado Electoral del PPD solicitó a este Tribunal la desestimación del recurso presentado por el Comisionado Electoral del PNP me-diante un escrito intitulado Moción urgente de desestima-ción por falta de jurisdicción del Tribunal y, en la alterna-tiva, solicitud de orden aclaratoria sobre consolidación. En lo pertinente, el Comisionado Electoral del PPD señaló que el Comisionado Electoral del PNP notificó el recurso de re-visión judicial a la Comisión el 28 de octubre de 2016 a las 9:57 a. m. Argüyó que, al así proceder, la notificación se realizó transcurridas las 24 horas que el Artículo 4.001 de la Ley Electoral, 16 LPRA see. 4031, dispone para hacerlo. Razonó que el recurso de revisión judicial nunca se perfec-cionó, por lo que los tribunales carecen de jurisdicción para atenderlo.
Por su parte, el Comisionado Electoral del PNP se opuso a la moción de desestimación. En esencia, adujo dos funda-mentos para plantear que la notificación se realizó de forma oportuna. En primer lugar, el Comisionado Electoral del PNP resaltó que “las partes se sometieron voluntaria-mente a la jurisdicción del tribunal independientemente haya habido error o no en la notificación a las partes”. Mo-ción en oposición a desestimación y acreditando notifica-ción del comisionado electoral del PNP, pág. 6. Por otro lado, argüyó que, en virtud del Artículo 2.004 de la Ley Electoral, 16 LPRA see. 4004, los términos del Artículo *7634.001 se computaban en conformidad con las Reglas de Procedimiento Civil. A esos efectos, razonó que, conforme a la Regla 68.1 de Procedimiento Civil, 32 LPRAAp. V, el término para la presentación y notificación del recurso de revisión en cuestión comenzó a discurrir el día después al que se notificó la Resolución Enmendada. Así, sostuvo que tenía hasta el 28 de octubre de 2016, en horas de la noche, para presentar y notificar el recurso de revisión.
El 31 de octubre de 2016, una mayoría de este Tribunal consideró que los planteamientos de índole jurisdiccional presentados por el Comisionado Electoral del PPD no te-nían mérito. Por ello, declaró “no ha lugar” la moción de desestimación. A excepción del Juez Asociado Señor Estre-lla Martínez, los demás componentes de la mayoría suscri-bieron unas expresiones emitidas por el Juez Asociado Se-ñor Martínez Torres. En éstas se concluyó que el término de 24 horas provisto por el Artículo 4.001 de la Ley Electoral es de carácter jurisdiccional para los efectos de la pre-sentación del recurso de revisión. Empero, se razonó que el término se clasifica como de cumplimiento estricto con re-lación a la notificación del recurso. Es decir, que el Artículo 4.001 es un término bifronte que se desdobla a conveniencia. Asimismo, la mayoría consideró que el Tribunal de Primera Instancia, motu proprio, prorrogó el tér-mino para notificar el referido recurso mediante una orden. Véase Orden del Juez Superior Ángel R. Pagán Oca-sio de 27 de octubre de 2016, SJ2O16CVOO29O.(2)
*764Posteriormente, el 2 de noviembre de 2016, el Comisio-nado Electoral del Partido del Pueblo Trabajador (Comisio-nado Electoral del PPT) compareció ante este Tribunal me-diante una Moción de desestimación por falta de jurisdicción y en solicitud de reconsideración. En lo perti-nente, planteó que el Comisionado Electoral del PNP le no-tificó tardíamente la presentación del recurso de revisión judicial, a saber, el 28 de octubre de 2016 a las 9:34 a. m.
Por último, destacó que, el 3 de noviembre de 2016, el Comisionado Electoral del PPD presentó una Moción de reconsideración en la que planteó, nuevamente, el asunto de falta de jurisdicción por incumplimiento del Comisio-nado Electoral del PNP con la notificación del recurso de revisión judicial dentro del término dispuesto por el Artí-culo 4.001 de la Ley Electoral.
Conforme adelanté, por entender que una mayoría de este Tribunal se arrogó la jurisdicción que estimó perti-nente para atender un caso que no fue perfeccionado con-forme a la legislación aplicable, preciso expresarme, nue-vamente, en torno a este particular.
HH 1—I
El Artículo 4.001 de la Ley Electoral regula lo concer-niente a la presentación y notificación de recursos de revi-sión judicial respecto a las decisiones de la Comisión en torno a las controversias electorales. En particular, el refe-rido artículo dispone:
Dentro de los treinta (30) días anteriores a una elección el término para presentar el escrito de revisión será de veinti-cuatro (24) horas. La parte promovente tendrá la responsabili-dad de notificar dentro de dicho término copia del escrito de revisión a la Comisión y a cualquier otra parte afectada. El tribunal deberá resolver dicha revisión dentro de un término no mayor de cinco (5) días, contado a partir de la presentación del caso. (Énfasis suplido). 16 LPRA see. 4031.
*765Según surge de la precitada disposición, si la presenta-ción del escrito se efectúa dentro de los 30 días anteriores a una elección, la parte promovente tendrá la responsabili-dad de notificar la presentación del recurso a las otras par-tes afectadas dentro del mismo término que tiene para pre-sentar el escrito, a saber, 24 horas.
El requisito de notificación de escritos de revisión judicial a las otras partes en un pleito persigue el noble propó-sito de asegurar que éstas puedan litigar vigorosamente su causa y, en consecuencia, que el tribunal goce de un expe-diente claro y completo para resolver la controversia ante su consideración. Por estas razones, el requisito de notifi-cación está revestido de un carácter imperativo. Véase Soto Pino v. Uno Radio Group, 189 DPR 84, 90 (2013). Éste coloca a la parte contraria en conocimiento del recurso de revisión, sin lo cual se frustraría su derecho al debido pro-ceso de ley en su vertiente proeesal.(3)
Los términos para efectuar la notificación sobre la pre-sentación de un recurso de revisión pueden ser de natura-leza jurisdiccional o de cumplimiento estricto. Por un lado, los requisitos de cumplimiento estricto pueden eximirse o prorrogarse por causa justificada invocada oportunamente por la parte que incumplió con el término.(4) Véanse: Soto Pino, supra, pág. 92; Martínez, Inc. v. Abijoe Realty Corp,, 151 DPR 1, 7 (2000). En contraste, los términos jurisdiccio-nales son fatales, improrrogables e insubsanables; por lo tanto, no son susceptibles de extenderse. Véanse: Insular Highway v. A.I.I. Co., 174 DPR 793, 807 (2008); Martínez, *766Inc., supra, pág. 7. Véase, además, I. Ramos Buonomo, Derecho procesal civil, 71 (Núm, 2) Rev. Jur. UPR 515, 516 (2002) (“Por término jurisdiccional se entiende que el plazo establecido discurre inexorablemente sin que se admita ex-cusa alguna para su incumplimiento”). Debido al carácter fatal del término jurisdiccional, un tribunal carece de ju-risdicción para considerar un escrito de revisión si la parte promovente incumple con presentarlo y notificarlo a las partes dentro del término. Véase De Jesús Viñas v. González Lugo, 170 DPR 499, 507-508 (2007).
Para auscultar si un término particular es de natura-leza jurisdiccional o de cumplimiento estricto, debemos ce-ñimos a una hermenéutica rigurosa. Acorde con ésta, en primer lugar, es menester analizar el texto de la ley divor-ciado de consideraciones exógenas. Recordemos que el Ar-tículo 14 del Código Civil de Puerto Rico establece guías para la interpretación legislativa, a saber: “[c]uando la ley es clara [y] libre de toda ambigüedad, la letra de ella no debe ser menospreciada bajo el pretexto de cumplir su espíritu”. 31 LPRA sec. 14. Así, pues, cuando el lenguaje del legislador es claro e inequívoco, el texto de la ley es la expresión por excelencia de la intención legislativa. Spyder Media, Inc. v. Mun. de San Juan, 194 DPR 547, 555 (2016); Báez Rodríguez et al. v. E.L.A., 179 DPR 231, 245 (2010).
Ahora bien, no debemos confundir el análisis textualista con uno miope. Al analizar la disposición legal en contro-versia, ésta nunca debe interpretarse de manera aislada; al contrario, al estudiar la disposición particular hay que considerar todo su contexto de manera integral para llegar a una conclusión que guarde coherencia con el propósito de la ley en la cual está incluida. Spyder Media, Inc., supra, págs. 555-556; Mun. San Juan v. Banco Gub. Fomento, 140 DPR 874, 884 (1996). No obstante, en ocasiones la ley puede resultar ambigua o guardar silencio sobre alguna interrogante. Ante una ambigüedad o silencio en el texto, los tribunales deben asegurar el cumplimiento de la inten-*767ción legislativa. Spyder Media, Inc., supra, pág. 556; S.L.G. Rivera Carrasquillo v. A.A.A., 177 DPR 345, 363 (2009).
En lo que nos concierne, hemos considerado que cuando el texto de la ley guarda silencio sobre un requisito de no-tificación o sobre el término para notificar, es improcedente atribuirle un carácter jurisdiccional a este término. En el caso Lagares v. E.L.A., 144 DPR 601 (1997), razonamos que ya que la Regla 47 de las Reglas de Procedimiento Civil de 1979, 32 LPRAAp. III, nada disponía sobre el re-quisito de notificación al instar una moción de reconsidera-ción, no procedía dar carácter jurisdiccional a un requisito no dispuesto en la ley. Lagares, supra, pág. 617. De igual manera, en Sucn. Salvador Jiménez v. Pérez, 153 DPR 527 (2001), resolvimos que la Regla 43.3 de Procedimiento Civil de 1979, 32 LPRAAp. III, nada disponía sobre el requisito de notificación al presentar una moción para determinacio-nes de hecho adicionales; por lo tanto, procedía revestirle de carácter de cumplimiento estricto y no jurisdiccional. Sucn. Salvador Jiménez, supra, pág. 532. Finalmente, en J. Directores v. Ramos, 157 DPR 818, 823 (2002), concluimos que si bien el Artículo 35.8 de la Ley General de Sociedades Cooperativas de Puerto Rico de 2004 (5 LPRA see. 4588) reque-ría la notificación del recurso de revisión de una determina-ción de la Junta de Directores, éste no especificaba que tenía que ser dentro del término para presentar el recurso. Por lo tanto, consideramos prudente categorizar este término como de cumplimiento estricto. Precisamos que en todos los casos citados existía ambigüedad sobre la existencia del re-quisito de notificación o sobre el término dispuesto para éste.
Por otro lado, en las instancias donde se establece cla-ramente un requisito de notificación —como en la contro-versia ante nosotros— hemos interpretado el requisito como jurisdiccional. Esto ha sido así ya que hemos identi-ficado la intención clara de la ley, de la cual surge el carác-*768ter obligatorio del término y de su cumplimiento. Así, en González Santos v. Bourns P.R., Inc., 125 DPR 48 (1989), resolvimos que la notificación del escrito de apelación del Tribunal de Distrito al Tribunal Superior era de índole ju-risdiccional porque la Regla 53.2(d) de Procedimiento Civil de 1979 expresamente disponía que “[ell apelante notifi-cará la presentación del escrito de apelación a todas las partes [...] dentro del término para apelar [...] ”. 32 LPRA Ap. III (ed. 2001). Véanse: Lagares, supra, pág. 616; González Santos, supra, pág. 63.
De igual manera, en Méndez v. Corp. Quintas San Luis, 127 DPR 635 (1991), llegamos a la conclusión que el requi-sito de notificación del recurso de revisión judicial de una determinación administrativa, acorde con la Ley Núm. 170 de 12 de agosto de 1988, conocida como la Ley de Procedi-miento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, era de naturaleza jurisdiccional. Esto, en razón del texto de la ley, que dispone: “La parte notificará la presentación de la solicitud de revisión a la agencia y a to-das las partes dentro del término para solicitar dicha revisión”. 3 LPRA see. 2172. En ese entonces, razonamos que el lenguaje de la disposición recogía “la intención clara del legislador de que el recurso de revisión se perfeccione dentro del término de treinta (30) días. Es un fuerte indica-dor de que [...] estamos propiamente ante un requisito de carácter jurisdiccional”. (Énfasis suprimido). Méndez, supra, pág. 637. Añadimos que “[cjoncluir lo contrario desvirtuaría uno de los propósitos cardinales de la nueva ley”. íd.
Específicamente, en el contexto del derecho electoral, hemos dispuesto que el término de 10 días para acudir en revisión judicial de una determinación de la Comisión Es-tatal de Elecciones es jurisdiccional, aunque la ley no lo dispone así expresamente. Véase Frente Unido Independentista v. C.E.E., 126 DPR 309, 319 (1990). Este razona-miento fue posteriormente discutido en López v. C.E.E., 161 DPR 527, 534-535 esc. 5 (2004), donde identificamos *769que “el propósito de la referida ley en el establecimiento de términos cortos para recurrir al Tribunal de una determi-nación de la C.E.E., es lograr la tramitación pronta de los asuntos electorales (Énfasis suprimido). Por ende, queda de manifiesto que la Asamblea Legislativa, al dispo-ner términos cortos para tramitar las controversias electo-rales, avaló la “diligencia en la presentación de los recla-mos de los electores, de manera que se eviten dilaciones y demoras innecesarias que entorpezcan el proceso electoral y promuevan la incertidumbre de derechos”. Frente Unido Independentista, supra, pág. 318. Asimismo, muy reciente-mente, en referencia al Art. 4001 que nos ocupa, este Tribunal señaló:
Así pues, por su importancia y el impacto al derecho al su-fragio, las decisiones de la CEE deben ser presentadas y re-sueltas con suma celeridad. Es por ello que el [Art. 4001] es-tablece términos cortos, en ocasiones de una hora, para que el foro primario resuelva las apelaciones provenientes de la CEE. Ríos Martínez, Com. Alt. PNP v. CLE, 196 DPR 289, 303 (2016).
En consideración a todo lo anterior, con tal de asegurar el propósito de la tramitación expedita consagrado en la Ley Electoral, estamos obligados a emplear una interpre-tación restrictiva de los términos aplicables para presentar y notificar los recursos de revisión judicial.
Según hicimos constar, el texto del Artículo 4.001 de la Ley Electoral nada dispone sobre la clasificación del término único para presentar y notificar el recurso de revisión. No obstante, surge del articulado que ambos actos gozan del mismo término, entiéndase, 24 horas. Por lo tanto, conside-rando la naturaleza de las controversias electorales, el tér-mino exiguo que dispone la ley para presentar los recursos de revisión judicial y la citada jurisprudencia electoral, sa-bemos que el término para presentar y notificar el recurso de revisión judicial es de naturaleza jurisdiccional. (5) No hay *770razón para llegar a una conclusión contraria en este caso. Permitir que un recurso de revisión electoral se notifique tardíamente desvirtuaría el propósito de los términos cortos dispuestos en la Ley Electoral.
Por último, resalto que el término de 24 horas para pre-sentar y notificar recursos de revisión cuando surgen dentro de los 30 días antes de una elección, provee también para que el foro de instancia resuelva el caso dentro de los 5 días a partir de la presentación. Es fácil imaginar que la notifi-cación tardía del recurso a las partes afectadas pueda impe-dir que se cumpla con ese término estatutario para resolver el caso y que, en consecuencia, se “entoipezc[a] el proceso electoral y promuev[a] la incertidumbre de derechos”. Frente Unido Independentista, supra, pág. 318.
HH HH l-H
Tanto el Comisionado Electoral del PPD en su Moción urgente de desestimación... y su Moción de reconsideración, como el Comisionado Electoral del PPT, en su Moción de desestimación, plantearon esencialmente lo mismo, a saber, que el Comisionado Electoral de PNP notificó tardía-mente —el 28 de octubre de 2016— la presentación del recurso de revisión judicial. Les asiste la razón.
Surge del expediente que la Presidenta de la Comisión emitió la Resolución Enmendada, objeto del presente litigio, el 26 de octubre de 2016 a las 9:07 p. m. Así, pues, conforme al texto indubitado del Artículo 4.001 de la Ley Electoral, las partes interesadas en acudir en revisión judicial, por estar a 30 días de las elecciones generales, tenían 24 horas para presentar y notificar el recurso en cuestión. Así, en este caso el término vencía el 27 de octubre de 2016 a las 9:07 p. m.
*771Según adelantamos, el Comisionado Electoral de PNP adujo diversos fundamentos con tal de convencer a este Tribunal de que notificó el referido recurso oportunamente. En efecto, logró persuadir a una mayoría de este Foro. No obstante, estoy imposibilitada de ignorar el hecho —no controvertido— que el recurso de revisión judicial se noti-ficó, tanto a la Comisión como al Partido del Pueblo Traba-jador, el 28 de octubre de 2016 en horas de la mañana, entiéndase, vencido el término jurisdiccional único para la presentación y notificación del recurso, según dispone el Artículo 4.001 de la Ley Electoral.
Considero que este Tribunal ha sido enfático al disponer, en numerosas ocasiones, que el perfeccionamiento de los re-cursos apelativos debe observarse de manera rigurosa. Véanse: García Ramis v. Serrallés, 171 DPR 250, 253 (2007); Arriaga v. F.S.E., 145 DPR 122 (1998). Asimismo, es norma arraigada el que no puede quedar al arbitrio de los abogados qué disposiciones reglamentarias deben acatar y cuándo. Pellot v. Avon, 160 DPR 125, 134 (2003). En este caso, el incumplimiento con los requisitos estatutarios que regulan el perfeccionamiento del recurso de revisión al amparo del referido artículo es patente.
Por otro lado, la mayoría, mediante discusión serpentina, concluye que la Resolución Enmendada de la Comisión fue notificada tardíamente a los electores —a saber, 2 días pos-teriores a su emisión y enviada por correo postal— el desen-lace lógico, en todo caso, sería diametralmente opuesto a la conclusión que llega la mayoría. Me explico.
En primer lugar, recordemos que la falta de jurisdicción “incide directamente sobre el poder mismo [del tribunal] para adjudicar una controversia”. S.L.G. Szendrey-Ramos v. F. Castillo, 169 DPR 873, 883 (2007). Véanse, además: Souffront v. A.A.A., 164 DPR 663, 674 (2005); Carattini v. Collazo Syst. Analysis, Inc., 158 DPR 345 (2003). Por ello, la falta de jurisdicción es un asunto que puede atender el tribunal motu proprio, pues “no se tiene discreción para *772asumir jurisdicción allí donde no la hay”. Souffront, supra, pág. 674. Sin duda, cuando se promueve un pleito que no está “maduro”, debemos aplicar este principio. Véase Córdova y otros v. Cámara Representantes, 171 DPR 789 (2007); J.A. Cuevas Segarra, Tratado de derecho procesal civil, 2da ed., San Juan, Pubs. JTS, 2011, T. I, pág. 176.
Como bien expone la opinión mayoritaria, y como hemos repetido en numerosas ocasiones, “la notificación de una decisión final ees un requisito del debido procedimiento de ley con el que se debe cumplir de modo tal que el ciudadano afectado pueda enterarse de la decisión final que se ha to-mado en su contra’ ”. (Énfasis suprimido). Río Const. Corp. v. Mun. de Caguas, 155 DPR 394, 405 (2001). Véase, además, Reliable v. Depto. de Justicia y ELA, 195 DPR 917, 925 (2016) (“La notificación adecuada es uno de los precep-tos del debido proceso de ley en su modalidad procesal”). El deber de notificar a las partes no es una formalidad cual-quiera, sino que tiene efectos sobre los procedimientos pos-teriores al dictamen final de un proceso adjudicativo por-que incide directamente sobre el derecho de una parte a cuestionar el dictamen emitido. Véase Dávila Pollock el als. v. R.F. Mortgage, 182 DPR 86, 94 (2011).
En atención a lo anterior, hemos determinado, en cuanto a pleitos judiciales, que el término para acudir en alzada, tanto de una resolución interlocutoria como de una sentencia final, no comienza a transcurrir si el tribunal deja de notificar el dictamen a alguna de las partes. Véase Rosario et al. v. Hosp. Gen. Menonita, Inc., 155 DPR 49, 58 (2001). Igualmente, en caso de una notificación defectuosa del dictamen final a cualquiera de las partes, el término no comienza a transcurrir para ninguna de las partes. Véase Medio Mundo, Inc. v. Rivera, 154 DPR 315, 330 (2001). Lo mismo hemos determinado en el ámbito del derecho administrativo. Véase Hosp. Dr. Domínguez v. Ryder, 161 DPR 341, 348 (2004). Ciertamente, mientras el término no comience a discurrir para que las partes acudan en revi-*773sión, ninguna puede presentar un recurso de revisión; al así hacerlo, estaría presentando un recurso prematuro. Un recurso prematuro, como uno tardío, adolece del insubsa-nable defecto de privar de jurisdicción al tribunal al cual se recurre. Véase Juliá et al. v. Epifanio Vidal, S.E., 153 DPR 357, 365 (2001). La presentación de un recurso prematuro carece de eficacia y no produce efecto jurídico alguno, pues no hay autoridad judicial para acogerlo. Juliá et al., supra pág. 366.
En concreto, una mayoría de este Tribunal considera que la Comisión no notificó oporunamente a los electores la Re-solución Emendada.(6) Para fundamentar su postura, alu-den a 2 documentos que figuran en el expediente. En primer lugar, subrayan que la Resolución Emendada dispuso que “[e]l trámite administrativo para conformar los expedientes de estos casos en la Oficina de Secretaría de la CEE ha sido complejo y azaroso”. Resolución Emendada, pág. 1. Por otra parte, se refieren a una Certificación que presentó —posterior a las vistas evidenciarías— el Comisionado Electoral del PNP. Alegato del Comisionado Electoral del Partido Nuevo Progresista, Anejo 1. De esta certificación aparenta surgir que la notificación a los electores se realizó vía correo postal los días 28 y 29 de octubre de 2016.
En el caso que nos ocupa, si no se notificó la determina-ción de la Comisión a los electores afectados hasta 2 días después de la emisión, pues, precisamente 2 días después comenzaba a transcurrir el término para acudir en revisión *774judicial. No podemos partir de la fecha en que se notificó la Resolución Enmendada a los Comisionados como fecha há-bil para acudir al foro de instancia, porque faltaba notificar a las otras partes interesadas. Por lo tanto, todo recurso de revisión judicial que se instó entre esos 2 días —como el recurso que nos ocupa— era prematuro y el Tribunal de Pri-mera Instancia estaba privado de jurisdicción para considerarlo. Lo procedente, entonces, es que este Tribunal, habiendo asumido “jurisdicción” una vez se presentó la soli-citud de certificación, declarara prematuro el recurso de autos. Por lo demás, la decisión de la Comisión ya es final, firme e inapelable. Esto es así, ya que los últimos electores que fueron notificados el 29 de octubre de 2016, tenían hasta el 3 de noviembre de 2016 para acudir en revisión judicial.(7) El término otorgado a las partes venció ese día y, en vista de que ninguna parte afectada interpuso un recurso de revisión judicial durante el término para acudir al tribunal, procedería dar por final y firme la determinación emi-tida por la Comisión.
Por último, debo explicar mi preocupación con el acápite dispositivo de la opinión mayoritaria. Conforme a cual-quiera de los fundamentos en derecho que he explicado, re-sulta que no existe jurisdicción para atender el recurso de revisión judicial. Por ello, en correcta aplicación del derecho apelativo, corresponde confirmar el dictamen recurrido. No obstante, la mayoría de este Tribunal opta por un curso de acción distinto; decide aprobar las solicitudes de voto ade-lantado en el Colegio de Fácil Acceso en el Domicilio.
Al así proceder, para mi sorpresa, nuevamente salen a relucir los síntomas del trastorno de identidad disociativo *775Cmultiple personality disorder) que aqueja la postura mayo-ritaria en este caso desde el 28 de octubre de 2016. Véase Resolución de 31 de octubre de 2016, Voto particular disi-dente de la Juez Asociada Señora Rodríguez Rodríguez, pág. 682 esc. 1. Me explico. La Sentencia dispone que “se validan todas las peticiones de voto adelantado que estuvieron ante la consideración de la CEE en el caso de epígrafe”. (Énfasis suplido). Sentencia, pág. 718. No obstante, inmediatamente después, se expresa que “[c]onforme a todo lo anterior, se validan todas las solicitudes de voto adelantado que están ante la consideración de este Tribunal”. (Énfasis en el original suprimido y énfasis suplido). íd., pág. 719. “Ahora imagine” que los Comisionados Electorales como los electores afectados reciben este dictamen. ¿Qué procede entonces? Sin duda, se asentaría una duda legítima sobre cuáles soli-citudes, en efecto, deberán aprobarse. Por lo tanto, el dicta-men mayoritario, tras implícitamente concluir que no tenía jurisdicción para atenderse el recurso de revisión judicial, debía confirmar el dictamen de la Comisión. Así de simple.
Conforme a los fundamentos antes esbozados, me pa-rece impertinente entrar en los méritos de la controversia. No obstante, para esclarecer la norma sustantiva que debe aplicarse, considero suficiente anejar a esta Opinión Disi-dente, de forma íntegra, el Informe de la Comisionada Especial de 1 de noviembre de 2016.
Cierro con un corazón pesado. Insisto que al desviarnos del trayecto que defiende y postula que “[l]os Jueces y Ma-gistrados, en ese itinerario fatigoso y difícil que es garantía de su elevación moral y de su estimación cívica, deben mantenerse en la línea del apoliticismo más radical”, lace-ramos nuestra imagen, la del Tribunal, y al final, la con-fianza en las instituciones del País. F. Soto Nieto, Compro-miso de justicia, Madrid, Ed. Montecorvo, 1977, pág. 114. Debemos aspirar a que, desde donde se nos observe, tras-luzca siempre nuestro señorío e imparcialidad de arbitraje.
*776[[Image here]]
*777[[Image here]]
*778[[Image here]]
*779[[Image here]]
*780[[Image here]]
*781[[Image here]]
*782[[Image here]]
*783[[Image here]]
*784[[Image here]]
*785[[Image here]]
*786[[Image here]]
*787[[Image here]]
*788[[Image here]]
*789[[Image here]]
*790[[Image here]]
*791[[Image here]]
*792[[Image here]]
*793[[Image here]]
*794[[Image here]]
*795[[Image here]]
*796[[Image here]]
*797[[Image here]]
*798[[Image here]]
*799[[Image here]]
*800[[Image here]]
*801[[Image here]]
*802[[Image here]]
*803[[Image here]]
*804[[Image here]]
*805[[Image here]]
*806[[Image here]]
*807[[Image here]]
*808[[Image here]]
*809[[Image here]]
*810[[Image here]]
*811[[Image here]]
*812— O —

 Posteriormente, el 28 de octubre de 2016, la Hon. Aileen Navas Auger, Juez Superior, ordenó la consolidación de ambos recursos.


 Cabe destacar que la Jueza Presidenta Oronoz Rodríguez emitió unas expre-siones en las que señaló que el incumplimiento con los requisitos estatutarios que dispone el Artículo 4.001 de la Ley Electoral del Estado Libre Asociado de Puerto Rico (Ley Electoral), 16 LPRA see. 4031, priva de jurisdicción al Tribunal para en-tender en el asunto. Por otro lado, el Juez Asociado Señor Feliberti Cintrón emitió un Voto particular disidente, al que se unió la Jueza Presidenta Oronoz Rodríguez y el Juez Asociado Señor Colón Pérez. En éste, el Juez Asociado no categorizó el referido término como jurisdiccional. No obstante, asumiendo que éste fuese de cumplimiento estricto, reconoció que el Comisionado Electoral del Partido Nuevo Progresista (Co-misionado Electoral del PNP o peticionario) notificó el recurso de revisión judicial transcurridas las 24 horas correspondientes y no adujo justa causa para así hacerlo.


 Cabe recordar que, hemos identificado, como componentes básicos del debido proceso de ley, elementos básicos procesales, como lo son una notificación adecuada y la oportunidad de ser escuchado y de defenderse. U. Ind. Emp. A.E.P. v. A.E.P., 146 DPR 611, 616 (1998).


 Ahora bien, cabe señalar que un tribunal no puede, sin más, eximir o prorro-gar el cumplimiento de estos requisitos. Para esto se requiere que la parte que soli-cita la prórroga, o que actúa fuera de término, aduzca justa causa para ello. Si la parte no lo hace, el tribunal carece de discreción para prorrogar el término y acoger el recurso ante su consideración. Soto Pino v. Uno Radio Group, 189 DPR 84, 92 (2013); Arriaga v. F.S.E., 145 DPR 122, 131 (1998); Bco. Popular de P.R. v. Mun. de Aguadilla, 144 DPR 651, 667 (1997).


 Aunque Frente Unido Independentista v. C.E.E., 126 DPR 309 (1991), habla *770específicamente del término de 10 días para acudir en revisión como un término juris-diccional, sería absurdo concluir que el término de 24 horas para acudir en revisión cuando quedan menos de 30 días para las elecciones no es jurisdiccional. Como bien sabemos, debemos evitar alcanzar resultados absurdos al interpretar la ley. Ríos Martínez, Com. Alt. PNP v. CLE, 196 DPR 289, 297 (2016).


 Debo señalar que la notificación de las decisiones de la Comisión referentes a las solicitudes de voto adelantado en el Colegio de Fácil Acceso en el Domicilio —que se hayan apelado de las Comisiones Locales— está particularmente regulado por el Manual de Procedimiento para el Voto Adelantado en el Colegio de Fácil Acceso en el Domicilio para las Elecciones Generales 2016 de la Comisión Estatal de Elecciones de 11 de agosto de 2016 (Manual). Específicamente, el apartado H dispone que “[l]a Comisión notificará al elector y a la Comisión Local la decisión”. Manual, pág. 6. Evidentemente, la disposición no contiene término alguno para realizar la notificación. A esos efectos, considero que las expresiones de la mayoría en torno a la notificación "inoportuna” por parte de la Comisión a los electores se atendió sin el rigor necesario. Así, de volverse a suscitar una controversia respecto a este particular, tendremos que aclarar una norma dictada al margen de las controversias espe-cíficas que plantearon las partes ante nuestra consideración.


 Esto, en razón de que en el cómputo de los términos expresados en el Art. 4.001 de la Ley Electoral aplican las Reglas de Procedimiento Civil. 16 LPRA see. 4004. En vista de que las partes afectadas fueron notificadas por correo, éstas tenían 3 días adicionales a las 24 horas dispuestas en el Art. 4.001 para instar su recurso de revisión judicial. 32 LPRAAp. V, R. 68.3. Además, como el plazo conce-dido es menor de 7 días, se excluye del cómputo el domingo 30 de octubre de 2016. 32 LPRAAp. V, R. 68.1. Por lo tanto, el término expiraba ayer jueves 3 de noviem-bre de 2016.